Citation Nr: 0821046	
Decision Date: 06/26/08    Archive Date: 06/30/08	

DOCKET NO.  03-17 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, on a direct basis, or as secondary to diabetes 
mellitus associated with exposure to Agent Orange. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, claimed as a 
low back condition with arthritis and bone spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from June 1948 to June 1954, and with the United States Air 
Force from October 1961 to October 1962, with additional 
service in the United States Air Force Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a rating decision of July 1979, the RO denied entitlement 
to service connection for hypertension.  In a subsequent 
rating decision of April 1982, the RO denied entitlement to 
service connection for a chronic back disorder, to include 
arthritis of the back.  The veteran voiced no disagreement 
with either of those decisions, which have now become final.  
Since the time of the aforementioned rating decisions, the 
veteran has submitted additional evidence in an attempt to 
reopen his claims.  The RO found such evidence new, but not 
material, and the current appeal ensued.

This case was previously before the Board in May 2007, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.

Finally, good or sufficient cause having been shown, the 
veteran's motion to advance his appeal on the Board's docket 
has been granted pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  In a decision of July 1979, the RO denied entitlement to 
service connection for hypertension.

2.  Evidence submitted since the time of the RO's July 1979 
decision denying entitlement to service connection for 
hypertension does not relate to an unestablished fact, and is 
of insufficient significance to raise a reasonable 
possibility of substantiating the veteran's current claim.

3.  In a decision of April 1982, the RO denied entitlement to 
service connection for a chronic back disorder, to include 
arthritis of the back.

4.  Evidence submitted since the time of the RO's April 1982 
decision denying entitlement to service connection for a 
chronic back disorder does not relate to an unestablished 
fact, and is of insufficient significance to raise a 
reasonable possibility of substantiating the veteran's 
current claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in July 1979 denying the veteran's 
claim for service connection for hypertension is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the time of the RO's July 1979 
decision denying entitlement to service connection for 
hypertension is new, but not material, and insufficient to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  The decision of the RO in April 1982 denying the 
veteran's claim for service connection for a chronic back 
disorder, to include arthritis of the back, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  Evidence received since the time of the RO's April 1982 
decision denying entitlement to service connection for a 
chronic back disorder, to include arthritis of the back, is 
new, but not material, and insufficient to reopen the 
veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
hypertension, as well as for degenerative disc disease of the 
lumbar spine, claimed as a low back condition with arthritis 
and bone spurs.  In that regard, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension or 
osteoarthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Additionally, where a veteran was exposed to an herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, certain diseases, including Type II 
diabetes (also known as Type II diabetes mellitus, or 
adult-onset diabetes) but not hypertension shall be service 
connected, even though there is no record of such disease 
during service, if they become manifest to a degree of 
10 percent or more at any time after service.  38 C.F.R. 
§ 3.307, 3.309(e) (2007).  For the purposes of this section, 
the term "herbicide agent" means a chemical or herbicide used 
in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) 
(2007).  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involve duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 
38 C.F.R. §§ 3.307, 3.313 (2007).

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised section 3.310(b) [the 
existing provision at 38 C.F.R. § 3.310(b) was moved to 
subsection (c)], the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service connected.

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

As regards the veteran's current claims for service 
connection, the Board notes that, in Boggs v. Peake, No. 07-
7137 (Fed. Cir. March 26, 2008), the United States Court of 
Appeals for the Federal Circuit held that the "factual basis" 
of a claim for service connection is the veteran's disease or 
injury, rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for purposes of Section 
7104(b), claims which are based upon distinctly and properly 
diagnosed diseases or injuries must be considered separate 
and distinct claims.  This is to say that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury.  Rather, 
the two claims must be considered independently because they 
rest on different factual bases.

In the case at hand, at the time of the prior July 1979 and 
April 1982 rating decisions, the RO denied entitlement to 
service connection, respectively, for hypertension, and for a 
chronic back disorder, to include arthritis.  Moreover, the 
veteran's current claims and accompanying evidence reflect 
those very same disabilities.  Under the circumstances, the 
Board is of the opinion that the veteran's current claims 
are, in fact, based on the very same diagnoses as his 
previous claims, and, accordingly, must be considered on a 
"new and material" basis.  See Boggs, supra.

In the present case, at the time of the previous July 1979 
and April 1982 rating decisions, there were on file the 
veteran's service medical records, as well as various VA and 
private treatment records and examination reports.  Those 
records show that, while in July 1964, during an Air Force 
Reserve physical examination, there was present a very 
slightly elevated diastolic blood pressure, no diagnosis of 
hypertension was rendered at that time.  Moreover, multiple 
service medical examinations dated subsequent to the time of 
the July 1964 examination were entirely negative for evidence 
of hypertension.  The earliest clinical indication of the 
presence of chronic essential hypertension was revealed by a 
VA medical record dated in November 1976, fully 14 years 
following the veteran's final discharge from service.

Service medical records, it should be noted, were similarly 
negative for history, complaints, or abnormal findings 
indicative of the presence of a chronic low back disability.  
The earliest clinical indication of the presence of chronic 
low back pathology was revealed by private radiographic 
studies dated in March 1982, almost 20 years following the 
veteran's final discharge from service, at which time there 
was noted some restriction in range of motion of the lumbar 
spine, in conjunction with degenerative hypertrophic 
arthritis and radiculitis of the L5 nerve.  Significantly, at 
the time of those findings, there was no indication that the 
veteran's chronic low back pathology was in any way the 
result of an incident or incidents of his period or periods 
of active military service.

Based on the aforementioned evidence, the RO denied 
entitlement to service connection for hypertension, as well 
as for a chronic low back disability, to include arthritis of 
the back.  Those rating decisions (in July 1979 and April 
1982) were adequately supported by and consistent with the 
evidence then of record, and are now final.

Evidence received since the time of the RO's July 1979 and 
April 1982 decisions, consisting for the most part of VA and 
private treatment records and examination reports, while 
"new" in the sense that it was not previously of record, is 
not "material."  More to the point, such evidence shows only 
continuing treatment for the veteran's current low back 
pathology and hypertension, with no demonstrated relationship 
between that pathology and any incident or incidents of the 
veteran's periods of active military service.

The veteran has argued that his current low back condition is 
in some way proximately due to, the result of, or aggravated 
by his service-connected pes planus (flat feet).  However, to 
date, there exists no evidence that the veteran's pes planus 
has in any way contributed to the veteran's lower back 
pathology.  Hypertension, while still under treatment, is not 
shown to have been present during the veteran's period or 
periods of active military service.  Even assuming, for the 
sake of argument, that the veteran's hypertension is in some 
way related to diabetes mellitus, service connection was 
denied for diabetes mellitus at the time of the Board's 
previous decision in May 2007.

Under the circumstances, the Board is of the opinion that 
evidence submitted since the time of the RO's July 1979 and 
April 1982 decisions does not constitute new and material 
evidence sufficient to reopen the veteran's previously denied 
claims.  This is to say that, by itself, or when considered 
with previous evidence of record, the newly-received evidence 
does not relate to an unestablished fact necessary to 
substantiate the veteran's claims.  Accordingly, the 
veteran's appeal as to the issues of service connection for 
hypertension and degenerative disc disease of the lumbar 
spine (claimed as a low back condition with arthritis and 
bone spurs) must be denied.

The Veterans Claim Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he is expected to provide; and (4) request that the 
veteran provide any evidence in his possession which pertains 
to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in October 2002 and March 2006, 
and in particular, in June 2007.  In those letters, VA 
informed the veteran that, in order to reopen his claim [for 
service connection for degenerative disc disease of the 
lumbar spine (claimed as a low back condition with arthritis 
and bone spurs) and hypertension], new and material evidence 
was needed.  VA also told the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and a nexus between the postservice 
disability and the disease or injury in service, which was 
usually shown by medical records and medical opinions.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial in that it did not effect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claims.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as both VA and private treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The evidence 
of records provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence not having been presented, the 
application to reopen the claim of entitlement to service 
connection for hypertension, on a direct basis, or secondary 
to diabetes mellitus associated with exposure to Agent 
Orange, is denied.




New and material evidence not having been presented, the 
application to reopen the claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
(claimed as a low back condition with arthritis and bone 
spurs), is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


